DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 35 recites the limitation "the first major surface" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the examiner will interpret claim 35 as reciting “a first major surface”. 
Claim 35 recites the limitation "an applicator having a first major surface" in line 18. It is unclear if this limitation is referring to the same first major surface as recited in lines 5-6. For the purposes of examination, the examiner will interpret claim 35 as reciting “an applicator having the first major surface.”
Claim 35 recites the limitation "the interior walls of the tubular member" in lines 16-17.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the examiner will interpret claim 35 as reciting “interior walls of the tubular member”.
Claim 35 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  providing structure that is performing the step of “automatically displacing”, providing structure that is performing the step of “automatically opening”, and providing structure that is performing the step of “automatically forcing”. For the purposes of . 
Claims 36-49 are rejected by virtue of their dependency on claim 35.
Claim 37 recites the limitation "the reservoir" in lines 2, 3 and 4.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the examiner will interpret claim 37 as reciting “the drug cartridge”. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 47 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 47 recites “the second stored energy device drives the piston so as to infuse the fluid”. Claim 35 recites “the second stored energy device includes a spring member that moves the piston relative to the -3-Application No.: 16/025,141housing so that the actuated second stored energy device forces the fluid through the openable end, the pathway, and the microneedle array”. Claim 47 depends from claim 35, but does not further limit claim 35. Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Allowable Subject Matter
Claims 35-46 and 48-49 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 
Claim 47 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, set forth in this Office action.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
The subject matter of independent claims in the amendment submitted on 9/06/2018 could either not be found or was not suggested in the prior art of record. With respect to claim 35, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of a first stored energy device actuatable for applying force to the applicator to accelerate the applicator in a direction generally normal to the first major surface; the housing includes an actuator for actuating the first and second stored energy devices, as recited in claim 35; in combination with the other elements recited in the independent claim.
The closest relevant art is: Haider et al. (U.S Patent No. 7,252,651), which discloses a method comprising: displacing a microneedle array (needle 42, Fig. 10; Col. 4, line 66) in a direction perpendicular to a first major surface (see bottom surface of plunger, Col. 2, lines 30-33) (Col. 3, lines 37-46); opening the an openable end of a drug cartridge (cartridge 28, Fig. 1) (Col. 8, lines 40-64); establishing fluid communication between the openable end and the microneedle array (Col. 5, lines 1-2); and forcing fluid from the drug cartridge (cartridge 28, Fig. 1) into the microneedle array (needle 42, Fig. 10; Col. 4, line 66) through the openable end; wherein the drug cartridge (cartridge 28, Fig. 1) and the microneedle array (needle 42, Fig. 10; Col. 4 , line 66) are components of an apparatus comprising a housing (shell 96, Fig. 10); the drug cartridge (cartridge 28, Fig. 1), the drug cartridge (cartridge 28, Fig. 1) comprising a tubular member (see cylindrical shape, Col. 5, lines 25-26), a piston (stopper 48, Fig. 3; Col. 8, lines 48-53) movable within the tubular member (see cylindrical shape, Col. 5, lines 25-26), and a fluid (Col. 4, lines 35-36), wherein the drug cartridge (cartridge 28, Fig. 1) has the openable end sealed by a septum (barrier 84, Fig. 3) and the piston (stopper 48, Fig. 3; Col. 8, lines 48-53) is in sliding and sealing relationship with interior walls of the tubular member (Col. 5, lines 25-26); an applicator (plunger 22, Fig. 3) having a first major surface (see bottom surface of plunger, Col. 2, lines 30-33) comprising the microneedle array (needle 42, Fig. 10; Col. 4, line 66), and a manifold carrier (needle carrier 32, Fig. 3) fixedly attached to the microneedle array (needle 42, Fig. 10; Col. 4 , line 66): a pathway communicable between the openable end and the microneedle array (Col. 5, lines 2-3), the pathway passing through the manifold carrier (Col. 9, lines 48-55); the housing (shell 96, Fig. 10) supporting the applicator (plunger 22, Fig. 3) and the drug cartridge (cartridge 28, Fig. 10); and a second stored energy device (spring 60, Fig. 10) actuatable for automatically opening the openable end, such that the openable end and the pathway are in fluid communication (Col. 8, lines 40-43), and wherein the second stored energy device includes a spring member (spring 60, Fig. 10) that moves the piston relative to the -3-Application No.: 16/025,141housing (stopper 48, Fig. 3; Col. 8, lines 48-53) so that the actuated second stored energy device forces the fluid through the openable end (the spring moves the cartridge which causes the stopper to be pierced prior to abutment with the pedestal 36; Col. 8, lines 40-44) , the pathway, and the microneedle array (needle 42, Fig. 10; Col. 4, line 66) (Col. 8, lines 40-64), but Haider et al. does not teach the features discussed above as recited in the independent claims
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ZAGORIN whose telephone number is (571)272-0878.  The examiner can normally be reached on Monday-Thursday 8:00 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH ZAGORIN/Examiner, Art Unit 3783                                                                                                                                                                                                         
/AMBER R STILES/Primary Examiner, Art Unit 3783